Per Guriam.
This was an action by the appellee to recover a tract of land of which his son died seized, in September, 1852. Judgment for plaintiff.
G. Wright, M. M. Ray, and T. A. McFarland, for the appellants.
The appellants, as brothers and sisters of the deceased, claimed one-half of the land. The land had been deeded by the appellee to his son. The deed expressed on its face that the land was so conveyed for the consideration of 1,000 dollars. The appellee alleged and offered to prove that the consideration was natural love and affection.
This was objected to, as tending to contradict and vary the deed; but the evidence was admitted. This presents the only point in the case; for, if the land was a gift from the father, it again became his-upon the death of his son without children, &c., under the 5th subdivision of § 114, R. S. 1843, p. 436, which was in force at the time of his death.' If the deed from the father to the son was conclusive evidence of the consideration, and could not be contradicted, then the appellants were entitled to one-half the property, &c. Id. § 111.
This question has, in effect, been already settled by this Court. Rockhill v. Spraggs, 9 Ind. R. 30.
The judgment is affirmed with costs.